Title: Notice of Sale of Wayles Properties, 15 July 1773
From: Jefferson, Thomas,Eppes, Francis,Skipwith, Henry
To: 


                    
                        [15 July 1773]
                    
                    TO BE SOLD
                    Two Thousand five Hundred and twenty Acres of land in Cumberland, commonly known by the Name of Saint Jame’s; one Thousand four Hundred and twenty Acres in the Counties of Goochland and Cumberland, on both Sides of James River, opposite to Elk Island; and one Thousand four Hundred and eighty Acres on Herring Creek, in Charles City County. The above Tracts of Land were of the Estate of the late John Wayles, deceased, devised to the Subscribers, and are now offered for Sale. Persons disposed to purchase may be informed of the Terms, on Application to any one of the Subscribers; and the Times of Payment will be made easy, on giving Bond and Security to
                    
                        Thomas Jefferson.
                        Francis Eppes.
                        Hentry Skipwith.
                    
                